o f f i c e o f c h i e f c o u n se l department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc ita b4 ------------ conex-149009-10 number release date uil the honorable amy klobuchar united_states senator washington avenue south suite minneapolis mn attention ------------------------ dear senator klobuchar i am responding to your inquiry dated date submitted on behalf of your constituent ------------------------ he asked whether he can qualify for the first-time_homebuyer credit for the home that he expected to buy before date --- --------------explains that he did not enter into a written binding contract to purchase that home before date homebuyers can claim an income_tax_credit for the purchase of a home if they meet certain requirements including purchasing the home before specified dates sec_36 of the internal_revenue_code the code the homebuyer assistance and improvement act of the act extended the purchase date deadline for the first- time homebuyer credit under the act a taxpayer who purchases a home before date may qualify for a homebuyer tax_credit but only if the taxpayer enters into a written binding contract before date to close on the purchase of the home before date sec_36 of the code --------------does not qualify for the first-time_homebuyer credit for his home because he did not enter into a binding contract to purchase that home before date the statute does not contain any exceptions or grant the internal_revenue_service the authority to make exceptions to this rule any changes to this rule would require legislative action by congress conex-149009-10 i hope this information is helpful if you have any questions please contact me or ------- ------------------- at -------------------- sincerely michael j montemurro branch chief office of associate chief_counsel income_tax and accounting
